Case 1:16-cr-20549-RNS Document 1288 Entered on FLSD Docket 05/01/2019 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           Case No. 16-20549-CR-SCOLA/OTAZO-REYES

   UNITED STATES OF AMERICA

                          Plaintiff,
   vs.

   PHILIP ESFORMES, et al.

                          Defendants.
                                             /

                 ORDER APPROVING UNOPPOSED MOTION OF
     BUSINESS ENTITY TO TERMINATE EXISTING LEASE OF SKILLED NURSING
       FACILITY (“SNF”) DOING BUSINESS AS NURSING CENTER AT MERCY

          THIS MATTER is before the Court on the Unopposed Motion of Business Entity to

   Terminate Existing Lease of Skilled Nursing Facility (“SNF”) Doing Business as Nursing Center

   at Mercy.     (“Unopposed Motion, DE 1287”), filed May 1, 2019.          Business Entity Sefardik

   Associates, LLC (the company that owns the lease of the SNF doing business as Nursing Center

   at Mercy) seeks approval of contracts relating to the termination of the existing ground lease of

   the SNF.    The potential buyer is Plantation General Hospital L.P., or its assignees. The purchase

   price is $5,800,000 (subject to adjustments).    Appropriate representations have been made by

   buyer and its affiliates to the United States. The Court, having reviewed the Unopposed Motion

   and being otherwise fully advised in the premises, it is:

          ORDERED AND ADJUDGED that:

          1.      The Unopposed Motion For Approval of Business Entities to Terminate Existing

   Lease of Skilled Nursing Facility (“SNF”) Doing Business as Nursing Center at Mercy (DE 1287)

   is granted.

          2.      The contract terminating the ground lease and operation agreement and related
Case 1:16-cr-20549-RNS Document 1288 Entered on FLSD Docket 05/01/2019 Page 2 of 2




   agreements between the parties are approved. The parties are hereby authorized to close on the

   sales pursuant to the Joint Stipulation (DE 264-1).      Upon closing, the real property shall be

   released from all restraining orders and will no longer be restrained by this Court.

          Done and ordered in chambers at Miami, Florida, on May 1, 2019.



                                                         ______________________________
                                                         ROBERT N. SCOLA JR.
                                                         UNITED STATES DISTRICT JUDGE

   Copies furnished to:
   All Counsel of Record




                                                    2
